Citation Nr: 1544449	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to a rating higher than 40 percent for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in October 2014.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  At his October 2014 video conference hearing, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of service connection for ischemic heart disease.

2.  In his credible lay statements, the Veteran reports that his residuals of prostate cancer include urinary leakage requiring him to wear absorbent pads that must be changed more than four times per day.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of service connection for ischemic heart disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for a 60 percent rating, but not more, for residuals of prostate cancer are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal - Ischemic Heart Disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).

At the October 2014 hearing the Veteran withdrew his claim of service connection for ischemic heart disease on the record and it was reduced to writing in the transcript.  Hence, the appellant has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  Although not issued specifically in conjunction with this claim, the Veteran did receive generic notice of what was required for an increased rating in an August 2013 letter.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prostate Cancer

The Veteran was originally granted service connection for prostate cancer in a July 2007 rating decision.  At that time he was assigned a 100 percent rating effective May 25, 2007.  In a February 2013 rating decision, reduction of this rating to 40 percent was proposed as the medical evidence of record showed that the Veteran's prostate cancer was in remission.  The Veteran was notified of this proposed reduction in a February 2013 letter that was mailed to the Veteran's address of record.  See 38 C.F.R. § 3.105(e).  He was then given 60 days to submit additional evidence and to request a predetermination hearing.  See id.  Thus, the necessary procedural guidelines for a reduction were satisfied.  

The February 2013 rating decision also awarded service connection for erectile dysfunction associated with prostate cancer.  

The Veteran did not request a hearing within 60 days of that letter.  He did submit a March 2013 statement indicating that he woke to urinate five or six times per night and had to wear uncomfortable pads.  His VA treatment records were also associated with the claims folder.  Because no hearing was held, the final determination was made based on the evidence of record.  See 38 C.F.R. § 3.105(e), (i)(2).  In an October 2013 rating decision, the Veteran's rating for prostate cancer was reduced to 40 percent effective January 1, 2014.

In his November 2013 Notice of Disagreement, the Veteran did not object to the finding that his prostate cancer was in remission and, therefore, no longer met the criteria for a 100 percent rating under Diagnostic Code (DC) 7528.  Instead, the Veteran's disagreement focused on the severity of his residuals, specifically having to wear an absorbent pad and sexual dysfunction.  As such, this is accepted as a disagreement with the rating assigned and not a request for restoration.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Active prostate cancer is rated 100 percent under Diagnostic Code (DC) 7528 for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b.  Following the cessation of treatment, if there is no local reoccurrence or metastasis, this disability is to be rated on residuals as renal dysfunction or voiding dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528, Note.

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  Under this regulation, a 30 percent evaluation is warranted for albumin in the urine, whether constant or recurring, with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.  A 60 percent evaluation is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  Id.  An 80 percent evaluation is warranted for persistent edema and albuminuria with BUN 40 to 80mg% or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A 100 percent evaluation is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems.  Id.

Voiding dysfunction is also rated under 38 C.F.R. § 4.115a.  Under this regulation a 20 percent rating is warranted for voiding dysfunction, such as continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that requires the wearing of absorbent materials which must be changed twice per day.  38 C.F.R. § 4.115a.  A 40 percent rating is warranted for voiding dysfunction that requires the wearing of absorbent materials which must be changed two to four times per day.  Id.  A 60 percent rating is warranted for voiding dysfunction that requires the wearing of absorbent materials which must be changed more than four times per day.  Id.

In a February 2013 Acceptable Clinical Evidence (ACE) examination, the examiner found the Veteran's prostate cancer to be in remission and noted that the Veteran had stress incontinence that necessitated wearing one pad during the day and one at night.  The Veteran had completed treatment and was in watchful waiting status.  The Veteran had voiding dysfunction that caused urinary leakage, but not the use of an appliance.  This required the Veteran to wear absorbent material that must be changed two to four times per day.  This voiding dysfunction did not cause increased urinary frequency or signs or symptoms of obstructed voiding.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  He did have erectile dysfunction attributable to his prostate cancer.  He was unable to achieve an erection sufficient for penetration and ejaculation without medication, but was able to do so with medication.  He did not have retrograde ejaculation or any other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer.  He had no associated scars.  The Veteran did not work.  He had some urinary leakage and incontinence issues when in public places.  This could prohibit some social interaction.

An April 2013 urology outpatient note indicated that the Veteran mostly had control of his urine with some dribbling and achieved partial erections.

In a March 2014 ACE examination, which relied solely on the VA treatment records, the Veteran was again found to be in remission with no prostate complaints.  The Veteran had completed treatment and was in watchful waiting status.  The Veteran had voiding dysfunction that caused urinary leakage, but not the use of an appliance.  This required the Veteran to wear absorbent material that must be changed two to four times per day.  This voiding dysfunction did not cause increased urinary frequency or signs or symptoms of obstructed voiding.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  He did have erectile dysfunction attributable to his prostate cancer.  He was unable to achieve an erection sufficient for penetration and ejaculation without medication, but was able to do so with medication.  He did not have retrograde ejaculation or any other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer.  He had no associated scars.  The Veteran's prostate cancer did not impact his ability to work.

In his lay statements, the Veteran reported loss of sexual function, constant urinary leakage necessitating the wearing absorbent pads, and waking up to urinate several times each night.

At his October 2014 hearing, the Veteran testified that his urinary leakage necessitated changing his absorbent pads six to eight times per day.  He reported constant leakage and state that he woke up five or six times each night to urinate.  He clarified that at the time of his examination he misunderstood "per day" as meaning only during the day time hours and did not include the amount of pads he used at night.

As shown above, there is a discrepancy between the medical records and the lay statements regarding frequency with which the Veteran changes his absorbent pads as a result of this disability.  The Veteran is competent to provide lay evidence regarding his current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, the undersigned finds the Veteran's statements regarding the severity of his urinary leakage and the frequency with which he must change his absorbent pads to be credible.  As such, it is the lay accounting that will be used to determine the appropriate disability rating.  The Veteran reports changing his absorbent pads more than four times a day, which is sufficient to warrant a 60 percent rating under 38 C.F.R. § 4.115a.  This is the highest rating available based on a voiding dysfunction.  Higher ratings are available for renal dysfunction and active prostate cancer.  See 38 C.F.R. § 4.115a, 4.115b, DC 7528.  However, the record shows neither of these.  As such, the record supports a rating of 60 percent, but not more.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as renal dysfunction or active cancer, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of initial ratings when raised by the record.  In this case, however, the issue of unemployability has not been raised and the evidence of record specifically found that the Veteran's residuals of prostate cancer did not impact his ability to work.  Thus, the issue of entitlement to TDIU has not been raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

The appeal on the issue of service connection for ischemic heart disease is dismissed.

A rating of 60 percent, but not more, for residuals of prostate cancer is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


